      USDC IN/ND case 2:17-cv-00033-JPK document 92 filed 07/17/20 page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 JOHN DOE,                                                       )
                                                                 ) CIVIL ACTION
               Plaintiff,                                        )
 v.                                                              )
                                                                 )
 PURDUE UNIVERSITY, PURDUE UNIVERSITY                            )
 BOARD OF TRUSTEES, MITCHELL ELIAS                               )
 DANIELS, JR., in his official capacity as President of          )
 Purdue University, ALYSA CHRISTMAS ROLLOCK,                     ) No. 2:17-cv-33-JPK
 in her official capacity at Purdue University,                  )
 KATHERINE SERMERSHEIM, in her official capacity                 )
 at Purdue University,                                           )
                                                                 )
                Defendants.                                      )
                                                                 )



                 MOTION FOR SANCTIONS FOR FAILURE TO COMPLY
                           WITH DISCOVERY ORDER

         Defendants, by counsel, respectfully move, pursuant to Federal Rules of Civil Procedure

37(b)(2)(A)(ii) and (iii), for an order striking Plaintiff’s damage claim against the Defendants,

and prohibiting him from introducing evidence relating to his damage claims, as a sanction for

his willful disregard of his obligation to disclose his damage claim under Fed. R. Civ. P.

26(a)(1)(A)(iii), and for his willful disregard of his obligation to comply with this Court’s Order

granting “the relief implied in the parties’ [89] Joint Stipulation on Pending Motions to Compel.”

(ECF No. 90). Plaintiff has failed to comply with Fed. R. Civ. P. 26(a)(1)(A)(iii), insofar as

Plaintiff has failed to disclose materials bearing on the nature and extent of injuries suffered by

failing to execute medical authorizations. Plaintiff has failed to comply with the Court’s Order

(ECF No. 90), insofar as Plaintiff has failed to produce a complete data download of all Snapchat

data from his accounts, from August 2015 to the present.

                                                  1
    USDC IN/ND case 2:17-cv-00033-JPK document 92 filed 07/17/20 page 2 of 2




          As a sanction for Plaintiff’s failure to comply with the Federal Rules of Civil Procedure

and this Court’s Order, Defendants respectfully request that Plaintiff’s damage allegations be

stricken and that he be prohibited from introducing evidence relating to his damage claims.

          Defendants also request an award of their reasonable attorney fees incurred in preparing

and presenting this Motion.

          Defendants’ brief in support of this Motion and certification pursuant to Local Rule 37-1

are filed herewith.

Dated: July 17, 2020                           Respectfully submitted,

                                               /s/ Tyler L. Jones
                                               William P. Kealey (No. 18973-79)
                                               Tyler L. Jones (No. 34656-29)
                                               James F. Olds (No. 27989-53)
                                               Stuart & Branigin LLP
                                               300 Main Street, Suite 900
                                               P.O. Box 1010
                                               Lafayette, IN 47902-1010
                                               Email: wpk@stuartlaw.com
                                                       tlj@stuartlaw.com
                                                       jfo@stuartlaw.com
                                               Telephone: 765.423.1561
                                               Attorneys for Defendants




1308515




                                                  2
